Citation Nr: 1622184	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the calculated amount of the Veteran's $27.00 a month in pension payments, is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded this case for additional development in May 2014.  

Additional evidence was associated with the record that has not been considered by the agency of original jurisdiction (AOJ) in conjunction with this claim.  However, as this evidence is not pertinent to the claim on appeal, waiver of AOJ consideration of this evidence is not necessary and the Veteran is not prejudiced in the issuance of this decision.  38 C.F.R. § 20.1304(c).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

The Veteran's countable income is $11,928.00, which is $328.00 less than the maximum annual pension rate of $12, 256.00, effective December 1, 2011, and amounts to pension payments of $27.00 per month.



CONCLUSION OF LAW

The calculated amount of the Veteran's $27.00 a month in pension payments is proper.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015). 

In this case, the AOJ has clearly explained the basis of its January 2012 decision pertaining to the Veteran's VA pension benefits and has given the Veteran and his representative full opportunity to provide information and argument pertinent to this matter.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  

Moreover, the Board finds that there was substantial compliance with the May 2014 remand directives.  The AOJ was directed to associate with the record an accounting showing the calculated amount of the Veteran's monthly pension payments taking into account all permissible off-sets, readjudicate the claim and issue a supplemental statement of the case (SSOC).  In September 2014, the AOJ requested additional income and medical expense information from the Veteran to which he did not respond.  In a December 2015 SSOC, the AOJ readjudicated the matter taking into account all previously submitted medical expenses.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104   (2008).

Analysis

The Veteran is claiming that the calculated amount of $27.00 per month in pension  benefit payments is not proper.  In statements of record, he has indicated that his sole source of income was Social Security Administration (SSA) benefits.  

A Veteran who meets the wartime service requirements, as in the instant case, will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A.  §§ 1521; 38 C.F.R. §§ 3.23, 3.273. 

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21. 

Further, certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  

In the instant case, during the period in question, the Veteran had no dependents.  Effective December 1, 2011, the MAPR for a permanently and totally disabled Veteran with no dependents was $12, 256.00.  See M21-1, part I, Appendix B.  Five percent of the MAPR to determine the medical expenses to be deducted was $612.00.  

The Veteran's income for VA purposes consisted of his SSA benefit of $959.00 a month until December 1, 2011, and $994.00, effective December 1, 2011.  Thus, his annual income was $11, 928.00, effective December 1, 2011.  

With respect to his countable medical expenses, the record indicates that the Veteran's Medicare payments are paid by the state, so the amount of the payments cannot be used as a medical expense to reduce his income for VA purposes.  As the Veteran did not report any medical expenses prior to April 30, 2012, his annual income for VA purposes was $11,928.00. 

As the MAPR allowed for a Veteran with no dependents is $12, 256.00 per year beginning, December 1, 2011, the Veteran's income cannot exceed this amount.   Since SSA is paying him $11,928.00 per year, the difference is $328.00, which when divided by 12 months equals a total-monthly payment amount of $27.00.   

On July 5, 2013, the Veteran submitted medical expenses from Muskogee VA Medical Center from April 30, 2012, until November 6, 2012.  These statements show a cumulative amount of new charges in the total amount of $412.06, which does not take into consideration the waiver of such payments applied on November 27, 2012 by VA.  Nevertheless, this amount does not exceed the medical expense deduction amount of $612.00 for the period from December 1, 2011, until December 1, 2012.  In sum, the allowable medical expenses must exceed the medical expense deduction before the Veteran's countable income may be reduced.  In this case, the Veteran's medical expenses in 2012 did not exceed the deduction amount.  VA also received a Statement of Account from Okmulgee Memorial dated February 4, 2013, for the amount of $368.00.  Likewise, this amount does not exceed the medical expense deduction amount of $623.00 for the period from December 1, 2012, until December 1, 2013.  Again, the allowable medical expenses must exceed the medical expense deduction. 

VA also received a VA Form 21-4138, Statement in Support of Claim, dated June 13, 2013, which stated that the Veteran paid someone about $100.00 a month to cook, clean, wash clothes, take him to pay the bills, and etc.  Unfortunately, this payment is not for medically-related recurring expenses paid to a licensed medical provider, so it cannot be considered a countable medical expense.  

The Board is bound by the clear and specific legal authority governing income limitations and the computation of income for the purpose of receiving VA pension benefits.  Here, the record shows that the AOJ appropriately determined the Veteran's monthly pension amounts according to the controlling regulations.  Thus, the Board has no alternative but to find that the payment amount of $27.00 per month from December 1, 2011 is proper.  See 38 U.S.C.A. § 1521(a), (b) ; 38 C.F.R. § 3.3(a)(3).  Accordingly, the Veteran's appeal is denied. 


ORDER

The calculated amount of the Veteran's $27.00 a month in pension payments, is proper, and the appeal is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


